392 U.S. 305 (1968)
SERIO
v.
UNITED STATES.
No. 200, Misc.
Supreme Court of United States.
Decided June 10, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Solicitor General Marshall, Assistant Attorney General Vinson, Beatrice Rosenberg, and Paul C. Summitt for the United States.
PER CURIAM.
The motion to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment of the United States Court of Appeals for the District of Columbia Circuit is vacated and the case is remanded to that court for further consideration in light of Bruton v. United States, 391 U.S. 123. See Roberts v. Russell, ante, p. 293.
MR. JUSTICE BLACK dissents.
MR. JUSTICE HARLAN and MR. JUSTICE WHITE dissent for the reasons stated in MR. JUSTICE WHITE'S dissenting opinion in Bruton v. United States, 391 U.S. 123, 138 (1968).
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.